— Appeal by defendant from a judgment of the Supreme Court, Queens County (Agresta, J.), rendered July 21, 1980, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of defendant’s motion to dismiss the indictment.
Judgment affirmed.
Notwithstanding that defendant was arrested almost five years after he allegedly committed the crimes herein, the delay in the commencement of this criminal action was justifiable and dismissal of the indictment on due process grounds is *1051not warranted (see, People v Singer, 44 NY2d 241, 252-255; People v Hoff, 110 AD2d 782). Mangano, J. P., Thompson, Bracken and Brown, JJ., concur.